DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed 10 August 2021.   Claims 1-20 are pending, in which claims 18-20 are non-elected without traverse.  

Examiner’s Amendment
 An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 18-20, non-elected invention, without traverse.  Accordingly, 

IN THE CLAIMS:
	** Claims 18-20 have been canceled.
 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed August 10, 2021 and convincing remarks thereof of have overcome the rejections in the last office action.  The references of record including Glass (9,722,023), Adam (2012/0205716), Chi (10,157,798), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method of forming a vertical transport field effect transistor (VTFET), or fairly make a prima facie obvious case of the claimed method, in combination with other claimed processing limitations as recited in base claim 1, the inclusion of forming a plurality of fins over a substrate; depositing a sacrificial material adjacent the plurality of fins; forming self-aligned spacers adjacent the plurality of fins; removing the sacrificial material to define openings under the self-aligned spacers; filling the openings with bottom spacers; depositing an interlayer dielectric (ILD) after patterning; laterally 

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822